Title: From George Washington to Peter Trenor, 6 September 1794
From: Washington, George
To: Trenor, Peter


               
                  Sir,
                  Philadelphia Sepr 6th 1794.
               
               Your letter of the 9th of May from Dublin, enclosing the duplicate of one written from Newry the 1st of October 1792, came safe to my hands a few days ago; but whether the original of the
                  
                  last, and the one referred to in it of the 28th of January 1790 ever were received, by me, is more than my memory can decide upon at this time—I rather think they were not—but if they were, it is more than probable I forwarded them to the Revd Mr Fairfax (the other Trustee of Mrs Savage &) the only person in her behalf who has had any agency in the matter you write upon, since the year 1775, at wch time I was called by the voice of my country into the walks of public life to the suspencion of those of a private nature.
               It would seem by your letters, Sir, as if you conceived that the money due to the estate of Mrs Savage was either in my hands, & consequently at my disposal; or, that the Courts of Justice in this country were under my comptrol when you request directions may be issued by 
               me that a finish may be put to the business, and after certain deductions are made, according to enumeration, that the residue may be placed in the hands of Mr Pollock of New York.
               With respect to the first of the<se> ideas I am sorry to inform you—that the arts, & ingratitude of Doctr Savage during his life time—the contentions respecting his Will, or Wills after his death—the suspension of Judicial proceedings in the course of the War with G. Britain—the delays of our Courts since that period—the chicanery of the Lawyers who were employed by the defendants to procrastinate the suit & stave off Judgment—and by throwing it into chancery after one had been obtained at Common Law have, hitherto, prevented any of the money due to & from the Estate of Mrs Savage from getting into the hands of her Trustees—whilst they, or rather Mr Fairfax; without any fund except that of his private purse is prosecuting—and it is to be feared to a fruitless issue—this Suit; as the accounts are various and unfavorable respecting the property left by the Doctor, and forasmuch too as the heir of his Security (who is also dead) is attempting to prove the want of Assits to make good this demand.
               I do not mean, however, that you should receive this account as accurate information—for, as I have before observed, having had no agency in this business (except now & then paying Clerks & sheriffs fees) for near 20 years I only relate what I have casually heard at intervals from Mr Fairfax; with whom, in future, you will be pleased to corrispond on this subject as he is better
                  
                  able to give you the detail of the business than I am to sketch the outlines of it. Your last letter to me, and its enclosure, shall be forwarded to that Gentleman, who lives near Alexandria in Virginia.
               With respect to your other idea—viz.—that I would direct an end to be put to this business, I beg you to be assured, Sir, that I have no more right to intermeddle in the Judicial proceedings of the Courts in this Country than you have—but I can readily enter into the feelings of a person interested in the manner you represent yourself to be & therefore wish (if that would avail any thing) it was in the power of the Trustees to administer prompt & rigid justice to all who are interested in this matter. An affair which originated in an evil hour, by an injudicious and unhappy marriage, and will end, it is to be feared, in vexation and loss to all those who have had any concern in the affairs of the unfortunate Mrs Savage.
               Before I conclude I must be permitted to add, that having no private papers with me of so old a date as my letter to you in Novr 1786, you must be better acquainted with the information therei<n> given than I can be from recollection—But be it what it may, I am persuaded the view I had of the case at that time would warrant the details—I am—Sir, Your Very Hble Servt
               
                  Go: Washington
               
            